608 F.2d 238
UNITED STATES of America, Plaintiff-Appellee,v.Hollis CLARK, Defendant-Appellant.
No. 79-5102.
United States Court of Appeals,Fifth Circuit.
Nov. 29, 1979.

Thomas C. Bianco, Atlanta, Ga., for defendant-appellant.
Craig A. Gillen, Asst. U. S. Atty., Atlanta, Ga., for plaintiff-appellee.
Appeal from the United States District Court for the Northern District of Georgia.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
Before BROWN, Chief Judge, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, CHARLES CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KRAVITCH, FRANK M. JOHNSON, JR., GARZA, HENDERSON, REAVLEY, POLITZ, HATCHETT, ANDERSON, RANDALL, TATE, SAM D. JOHNSON and THOMAS A. CLARK, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc at 598 F.2d 994 and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.